Case 5:20-cv-01659-DSF-KK Document 13 Filed 11/19/20 Page 1 of 2 Page ID #:50




                UNITED STATES DISTRICT COURT
               CENTRAL DISTRICT OF CALIFORNIA




    NATHAN LOVE,                       Case No: ED CV 20-01659-DSF-KK

             Plaintiff,
                                       Order to Show Cause re Dismissal for
                    v.                 Lack of Prosecution

    A. REYES,

             Defendant.



      The Federal Rules of Civil Procedure require a plaintiff to serve
   process on the defendants within 90 days of the filing of the
   complaint. Fed. R. Civ. P. 4(m). The Court may extend this
   deadline for good cause. Id. More than 90 days have passed since
   the complaint in this case was filed, and Plaintiff has not filed a
   proof of service for at least one defendant. Therefore, Plaintiff is
   ordered to show cause no later than December 3, 2020 why the
   unserved defendants should not be dismissed for failure to
   prosecute. The filing of proofs of service showing that the relevant
Case 5:20-cv-01659-DSF-KK Document 13 Filed 11/19/20 Page 2 of 2 Page ID #:51




   defendants were served within the 90-day period or a showing of
   good cause for extending the service period constitute adequate
   responses to this order.

      IT IS SO ORDERED.


    Date: November 19, 2020              ___________________________
                                         Dale S. Fischer
                                         United States District Judge




                                     2
